DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/04/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 2017/0178587 A1) in view of Wu et al (US 2016/0372072 A1) and Tsubata (US 2009/0167739 A1).

Claim 1, Jin (Fig. 1-9) discloses a method (Fig. 8; Paragraph [0081]; wherein discloses the method of driving a display apparatus) of driving (Fig. 7; Paragraph [0081]; wherein discloses the driving method) a liquid crystal display device (Fig. 1; wherein figure shows liquid crystal display device), wherein the liquid crystal display device (Fig. 1) has a display panel (100; Fig. 1; Paragraph [0038]) and a drive circuit 
when the liquid crystal display device (Fig. 1) is at a booting-up moment (Initial Setting Period; Fig. 6 and 7; S110; Fig. 8) and a trigger signal turns (G1-Gn; Fig. 7; Paragraph [0082]; wherein discloses “the gate driver 600 is configured to output a gate signal G1, G2, G3, .  . . , GN to each gate line of the gate lines GL”) on the plurality of first switch elements (TR; Fig. 1) at a first time point (Initial Setting Period; Fig. 6 and 7), the drive circuit (500; Fig. 1; 570; Fig. 5) enables (SC; Fig. 5; Paragraph [0074]) a common electrode voltage (Vcom; Fig. 5 and 7) to be transmitted (DL1-DLm; Fig. 5) to the plurality of pixel electrodes (PE; Fig. 3 and 4) at the first time point (Initial Setting Period; Fig. 6 and 7); and 
when a rising edge of a start signal (Vsync; Fig. 7) of a first frame image (Data; Fig. 7) is received at a second time point (Normal Driving Period; Fig. 7) after the first time point (Initial Setting Period; Fig. 6 and 7), the drive circuit (500; Fig. 1; 570; Fig. 5) enables (SC; Fig. 5; Paragraph [0075]) a plurality of data voltages (560; Fig. 5) to be 
Jin does not expressly disclose when the liquid crystal display device is at a booting-up moment and a trigger signal turns on the plurality of first switch elements at a first time point, the drive circuit enables a common electrode voltage to be transmitted to the plurality of pixel electrodes and the common electrode at the first time point, so that a pixel voltage of each of the plurality of pixels is zero, thereby eliminating the white flickering phenomenon at the booting-up moment and thus improving the frame quality; 
wherein the drive circuit comprises a source driver and a common-electrode voltage drive circuit; 
the source driver is electrically connected to the plurality of pixel electrodes through the plurality of data lines, the common-electrode voltage drive circuit and the plurality of first switch elements, respectively; and 
wherein when the trigger signal is a first trigger level at the first time point, the source driver enables the common electrode voltage to be transmitted to the plurality of pixel electrodes through the plurality of data lines, the common-electrode voltage drive circuit and the plurality of first switch elements, respectively.  
Wu (Fig. 4-7) discloses when the liquid crystal display device (Fig. 4) is at a booting-up moment (Paragraph [0044]; wherein discloses “the power-on initialization stage”) and a trigger signal turns (Paragraph [0047]; wherein discloses “During the power-on initialization stage (t2-t3), when the switching unit T is slightly conductive”) on the plurality of first switch elements (T; Fig. 4 and 5) at a first time point (Fig. 6; wherein 
wherein the drive circuit (12 and 14; Fig. 4; Paragraph [0034]; wherein discloses control switch 14 can be disposed inside the data driver 12) comprises a source driver (12; Fig. 4) and a common-electrode voltage drive circuit (14; Fig. 4 and 5); 
the source driver (12; Fig. 4) is electrically connected (S102; Fig. 7) to the plurality of pixel electrodes (111; Fig. 4) through the plurality of data lines (112; Fig. 4), the common-electrode voltage drive circuit (14; Fig. 4) and the plurality of first switch elements (T; Fig. 4), respectively (Fig. 4); and 
wherein when the trigger signal is a first trigger level at the first time point (t2-t3; Fig. 6; wherein during initialization stage), the source driver (12 and 14; Fig. 4; Paragraph [0034]; wherein discloses control switch 14 can be disposed inside the data driver 12) enables the common electrode voltage (vcom; Fig. 4 and 5) to be transmitted 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jin’s display device by applying power-on flicker prevention, as taught by Wu, so to use a display device with power-on flicker prevention for providing a display panel and a driving method in order to solve a flicker problem when power-on a display panel because of wrong power timing sequence (Paragraph [0004]).
Jin in view of Wu does not expressly disclose the common-electrode voltage drive circuit comprises a plurality of second switch elements, a third switch element and a logic control circuit; 
the plurality of second switch elements are correspondingly disposed on a plurality of data lines; and 
the source driver is electrically connected to the plurality of pixel electrodes through the plurality of data lines, the plurality of second switch elements and the plurality of first switch elements, respectively; and 
wherein when the trigger signal is a first trigger level at the first time point, the third switch element turns on, the logic control circuit controls the plurality of second switch elements to turn off, and the source driver enables the common electrode voltage to be transmitted to the plurality of pixel electrodes through the plurality of data lines, the third switch element and the plurality of first switch elements, respectively.  

the plurality of second switch elements (SWa; Fig. 16) are correspondingly disposed on a plurality of data lines (SL1-SLN; Fig. 16); and 
the source driver (302; Fig. 10) is electrically connected to the plurality of pixel (Ep; Fig. 9)  electrodes through the plurality of data lines (SL1-SLN; Fig. 10 and 16), the plurality of second switch elements (SWa; Fig. 16) and the plurality of first switch elements (10; Fig. 9), respectively (Fig. 16 and 9); and 
wherein when the trigger signal (Csh; Fig. 16) is a first trigger level (high level; Fig. 12) at the first time point (Fig. 12), the third switch element turns on (SWc; Fig. 16), the logic control circuit (33; Fig. 16) controls the plurality of second switch elements (SWa; Fig. 16) to turn off (Paragraph [0245]), and the source driver (Fig. 16) enables the common electrode voltage (Vcom; Fig. 16) to be transmitted to the plurality of pixel electrodes (Ep; Fig. 9) through the plurality of data lines (SL1-SLN; Fig. 16), the third switch element (SWc; Fig. 16) and the plurality of first switch elements (10; Fig. 9), respectively (Fig. 9 and 16).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jin in view of Wu’s display device by applying the common-electrode voltage drive circuit, as taught by Tsubata, so to use a display device with the common-electrode voltage drive circuit for providing an active matrix substrate without the deterioration of display quality even when a larger 

	Claim 11, Jin (Fig. 1-9) discloses a liquid crystal display device (Fig. 1; wherein figure shows liquid crystal display device), comprising: 
a display panel (100; Fig. 1; Paragraph [0038]), comprising a plurality of pixels (P; Fig. 1; Paragraph [0039]; wherein discloses a “plurality of pixels P”), wherien each of the plurality of pixels (P; Fig. 1) has a plurality of first switch elements (TR; Fig. 1; Paragraph [0040]; wherein discloses “switching element TR”), a plurality of pixel electrodes (PE; Fig. 3 and 4; Paragraph [0064]; wherein discloses “a pixel electrode PE”) and a common electrode (CE; Fig. 3 and 4; Paragraph [0064]; wherein discloses “a common electrode CE”); and 
a drive circuit (500; Fig. 1), electrically connecting to the display panel (100; Fig. 1) and electrically connecting to the plurality of pixel electrodes (PE; Fig. 3 and 4) through the plurality of first switch elements (TR; Fig. 1 and 3), respectively (Fig. 1); 
wherein when the liquid crystal display device (Fig. 1) is at a booting-up moment (Initial Setting Period; Fig. 6 and 7; S110; Fig. 8) and a trigger signal turns (G1-Gn; Fig. 7; Paragraph [0082]; wherein discloses “the gate driver 600 is configured to output a gate signal G1, G2, G3, .  . . , GN to each gate line of the gate lines GL”) on the plurality of first switch elements (TR; Fig. 1) at a first time point (Initial Setting Period; Fig. 6 and 7), the drive circuit (500; Fig. 1; 570; Fig. 5) enables (SC; Fig. 5; Paragraph [0074]) a common electrode voltage (Vcom; Fig. 5 and 7) to be transmitted (DL1-DLm; Fig. 5) to 
when a rising edge of a start signal (Vsync; Fig. 7) of a first frame image (Data; Fig. 7) is received at a second time point (Normal Driving Period; Fig. 7) after the first time point (Initial Setting Period; Fig. 6 and 7), the drive circuit (500; Fig. 1; 570; Fig. 5) enables (SC; Fig. 5; Paragraph [0075]) a plurality of data voltages (560; Fig. 5) to be transmitted (DL1-DLm; Fig. 5) to the plurality of pixel electrodes (PE; Fig. 3 and 4) through the plurality of first switch elements(TR; Fig. 1), so that the plurality of pixels (P; Fig. 1) display an image (Paragraph [0085]).  
Jin does not expressly disclose when the liquid crystal display device is at a booting-up moment and a trigger signal turns on the plurality of first switch elements at a first time point, the drive circuit enables a common electrode voltage to be transmitted to the plurality of pixel electrodes and the common electrode at the first time point, so that a pixel voltage of each of the plurality of pixels is zero, thereby eliminating the white flickering phenomenon at the booting-up moment and thus improving the frame quality; 
wherein the drive circuit comprises a source driver and a common-electrode voltage drive circuit; 
the source driver is electrically connected to the plurality of pixel electrodes through the plurality of data lines, the common-electrode voltage drive circuit and the plurality of first switch elements, respectively; and 
wherein when the trigger signal is a first trigger level at the first time point, the source driver enables the common electrode voltage to be transmitted to the plurality of 
Wu (Fig. 4-7) discloses when the liquid crystal display device (Fig. 4) is at a booting-up moment (Paragraph [0044]; wherein discloses “the power-on initialization stage”) and a trigger signal turns (Paragraph [0047]; wherein discloses “During the power-on initialization stage (t2-t3), when the switching unit T is slightly conductive”) on the plurality of first switch elements (T; Fig. 4 and 5) at a first time point (Fig. 6; wherein between t2 and t3), the drive circuit (14; Fig. 5) enables a common electrode voltage (VCOM; Fig. 5; Paragraph [0047]) to be transmitted to the plurality of pixel electrodes (vs; Fig. 4 and 5) and the common electrode (Paragraph [0047]; wherein discloses “the common electrode trace”) at the first time point (Fig. 6; wherein between t2 and t3), so that a pixel voltage of each of the plurality of pixels is zero (Paragraph [0047]; wherein discloses “A voltage difference between the pixel electrode vs and the common electrode trace VCOM is zero so that the liquid crystal molecules are not tilted in order to display a black picture”), thereby eliminating the white flickering phenomenon at the booting-up moment and thus improving the frame quality (Paragraph [0055]; wherein discloses “The present invention can disconnect the pixel unit from the data driver at a power-on initialization stage so as to avoid a flicker phenomenon when powering on the display panel”); 
wherein the drive circuit (12 and 14; Fig. 4; Paragraph [0034]; wherein discloses control switch 14 can be disposed inside the data driver 12) comprises a source driver (12; Fig. 4) and a common-electrode voltage drive circuit (14; Fig. 4 and 5); 

wherein when the trigger signal is a first trigger level at the first time point (t2-t3; Fig. 6; wherein during initialization stage), the source driver (12 and 14; Fig. 4; Paragraph [0034]; wherein discloses control switch 14 can be disposed inside the data driver 12) enables the common electrode voltage (vcom; Fig. 4 and 5) to be transmitted to the plurality of pixel electrodes (vs; Fig. 4 and 5) through the plurality of data lines 112; Fig. 4), the common-electrode voltage drive circuit (14; Fig. 4) and the plurality of first switch elements (T; Fig. 4), respectively (Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jin’s display device by applying power-on flicker prevention, as taught by Wu, so to use a display device with power-on flicker prevention for providing a display panel and a driving method in order to solve a flicker problem when power-on a display panel because of wrong power timing sequence (Paragraph [0004]).
Jin in view of Wu does not expressly disclose the common-electrode voltage drive circuit comprises a plurality of second switch elements, a third switch element and a logic control circuit; 
the plurality of second switch elements are correspondingly disposed on a plurality of data lines; and 

wherein when the trigger signal is a first trigger level at the first time point, the third switch element turns on, the logic control circuit controls the plurality of second switch elements to turn off, and the source driver enables the common electrode voltage to be transmitted to the plurality of pixel electrodes through the plurality of data lines, the third switch element and the plurality of first switch elements, respectively.  
Tsubata (Fig. 10 and 16) discloses the common-electrode voltage drive circuit (304; Fig. 10 and 16) comprises a plurality of second switch elements (SWa; Fig. 16), a third switch element (SWc; Fig. 16) and a logic control circuit (33; Fig. 16); 
the plurality of second switch elements (SWa; Fig. 16) are correspondingly disposed on a plurality of data lines (SL1-SLN; Fig. 16); and 
the source driver (302; Fig. 10) is electrically connected to the plurality of pixel (Ep; Fig. 9)  electrodes through the plurality of data lines (SL1-SLN; Fig. 10 and 16), the plurality of second switch elements (SWa; Fig. 16) and the plurality of first switch elements (10; Fig. 9), respectively (Fig. 16 and 9); and 
wherein when the trigger signal (Csh; Fig. 16) is a first trigger level (high level; Fig. 12) at the first time point (Fig. 12), the third switch element turns on (SWc; Fig. 16), the logic control circuit (33; Fig. 16) controls the plurality of second switch elements (SWa; Fig. 16) to turn off (Paragraph [0245]), and the source driver (Fig. 16) enables the common electrode voltage (Vcom; Fig. 16) to be transmitted to the plurality of pixel electrodes (Ep; Fig. 9) through the plurality of data lines (SL1-SLN; Fig. 16), the third 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jin in view of Wu’s display device by applying the common-electrode voltage drive circuit, as taught by Tsubata, so to use a display device with the common-electrode voltage drive circuit for providing an active matrix substrate without the deterioration of display quality even when a larger size or a higher resolution is employed and the drive frequency is increased (Paragraph [0021]).

Claim 20, Jin (Fig. 1-9) discloses a liquid crystal display device (Fig. 1; wherein figure shows liquid crystal display device), comprising: 
a display panel (100; Fig. 1; Paragraph [0038]), comprising a plurality of pixels (P; Fig. 1; Paragraph [0039]; wherein discloses a “plurality of pixels P”), wherien each of the plurality of pixels (P; Fig. 1) has a plurality of first switch elements (TR; Fig. 1; Paragraph [0040]; wherein discloses “switching element TR”), a plurality of pixel electrodes (PE; Fig. 3 and 4; Paragraph [0064]; wherein discloses “a pixel electrode PE”) and a common electrode (CE; Fig. 3 and 4; Paragraph [0064]; wherein discloses “a common electrode CE”); and 
a drive circuit (500; Fig. 1), electrically connecting to the display panel (100; Fig. 1) and electrically connecting to the plurality of pixel electrodes (PE; Fig. 3 and 4) through the plurality of first switch elements (TR; Fig. 1 and 3), respectively (Fig. 1); 

when a rising edge of a start signal (Vsync; Fig. 7) of a first frame image (Data; Fig. 7) is received at a second time point (Normal Driving Period; Fig. 7) after the first time point (Initial Setting Period; Fig. 6 and 7), the drive circuit (500; Fig. 1; 570; Fig. 5) enables (SC; Fig. 5; Paragraph [0075]) a plurality of data voltages (560; Fig. 5) to be transmitted (DL1-DLm; Fig. 5) to the plurality of pixel electrodes (PE; Fig. 3 and 4) through the plurality of first switch elements(TR; Fig. 1), so that the plurality of pixels (P; Fig. 1) display an image (Paragraph [0085]).  
Jin does not expressly disclose when the liquid crystal display device is at a booting-up moment and a trigger signal turns on the plurality of first switch elements at a first time point, the drive circuit enables a common electrode voltage to be transmitted to the plurality of pixel electrodes and the common electrode at the first time point, so that a pixel voltage of each of the plurality of pixels is zero, thereby eliminating the white flickering phenomenon at the booting-up moment and thus improving the frame quality; 

the source driver is electrically connected to the plurality of pixel electrodes through the plurality of data lines, the common-electrode voltage drive circuit and the plurality of first switch elements, respectively; and 
wherein when the trigger signal is a first trigger level at the first time point, the source driver enables the common electrode voltage to be transmitted to the plurality of pixel electrodes through the plurality of data lines, the common-electrode voltage drive circuit and the plurality of first switch elements, respectively;
wherein when the trigger signal is a second trigger level, the source driver transmits the plurality of data voltages to the plurality of pixel electrodes through the plurality of data lines, the common-electrode voltage drive circuit and the plurality of first switch elements.
  Wu (Fig. 4-7) discloses when the liquid crystal display device (Fig. 4) is at a booting-up moment (Paragraph [0044]; wherein discloses “the power-on initialization stage”) and a trigger signal turns (Paragraph [0047]; wherein discloses “During the power-on initialization stage (t2-t3), when the switching unit T is slightly conductive”) on the plurality of first switch elements (T; Fig. 4 and 5) at a first time point (Fig. 6; wherein between t2 and t3), the drive circuit (14; Fig. 5) enables a common electrode voltage (VCOM; Fig. 5; Paragraph [0047]) to be transmitted to the plurality of pixel electrodes (vs; Fig. 4 and 5) and the common electrode (Paragraph [0047]; wherein discloses “the common electrode trace”) at the first time point (Fig. 6; wherein between t2 and t3), so that a pixel voltage of each of the plurality of pixels is zero (Paragraph [0047]; wherein 
wherein the drive circuit (12 and 14; Fig. 4; Paragraph [0034]; wherein discloses control switch 14 can be disposed inside the data driver 12) comprises a source driver (12; Fig. 4) and a common-electrode voltage drive circuit (14; Fig. 4 and 5); 
the source driver (12; Fig. 4) is electrically connected (S102; Fig. 7) to the plurality of pixel electrodes (111; Fig. 4) through the plurality of data lines (112; Fig. 4), the common-electrode voltage drive circuit (14; Fig. 4) and the plurality of first switch elements (T; Fig. 4), respectively (Fig. 4); and 
wherein when the trigger signal is a first trigger level at the first time point (t2-t3; Fig. 6; wherein during initialization stage), the source driver (12 and 14; Fig. 4; Paragraph [0034]; wherein discloses control switch 14 can be disposed inside the data driver 12) enables the common electrode voltage (vcom; Fig. 4 and 5) to be transmitted to the plurality of pixel electrodes (vs; Fig. 4 and 5) through the plurality of data lines 112; Fig. 4), the common-electrode voltage drive circuit (14; Fig. 4) and the plurality of first switch elements (T; Fig. 4), respectively (Fig. 4);
wherein when the trigger signal is a second trigger level (t3; Fig. 6; wherein after initialization stage; Paragraph [0048]), the source driver (12; Fig. 4) transmits the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jin’s display device by applying power-on flicker prevention, as taught by Wu, so to use a display device with power-on flicker prevention for providing a display panel and a driving method in order to solve a flicker problem when power-on a display panel because of wrong power timing sequence (Paragraph [0004]).
Jin in view of Wu does not expressly disclose the common-electrode voltage drive circuit comprises a plurality of second switch elements, a third switch element and a logic control circuit; 
the plurality of second switch elements are correspondingly disposed on a plurality of data lines; and 
the source driver is electrically connected to the plurality of pixel electrodes through the plurality of data lines, the plurality of second switch elements and the plurality of first switch elements, respectively; and 
wherein when the trigger signal is a first trigger level at the first time point, the third switch element turns on, the logic control circuit controls the plurality of second switch elements to turn off, and the source driver enables the common electrode voltage to be transmitted to the plurality of pixel electrodes through the plurality of data lines, the third switch element and the plurality of first switch elements, respectively;

Tsubata (Fig. 10 and 16) discloses the common-electrode voltage drive circuit (304; Fig. 10 and 16) comprises a plurality of second switch elements (SWa; Fig. 16), a third switch element (SWc; Fig. 16) and a logic control circuit (33; Fig. 16); 
the plurality of second switch elements (SWa; Fig. 16) are correspondingly disposed on a plurality of data lines (SL1-SLN; Fig. 16); and 
the source driver (302; Fig. 10) is electrically connected to the plurality of pixel (Ep; Fig. 9)  electrodes through the plurality of data lines (SL1-SLN; Fig. 10 and 16), the plurality of second switch elements (SWa; Fig. 16) and the plurality of first switch elements (10; Fig. 9), respectively (Fig. 16 and 9); and 
wherein when the trigger signal (Csh; Fig. 16) is a first trigger level (high level; Fig. 12) at the first time point (Fig. 12), the third switch element turns on (SWc; Fig. 16), the logic control circuit (33; Fig. 16) controls the plurality of second switch elements (SWa; Fig. 16) to turn off (Paragraph [0245]), and the source driver (Fig. 16) enables the common electrode voltage (Vcom; Fig. 16) to be transmitted to the plurality of pixel electrodes (Ep; Fig. 9) through the plurality of data lines (SL1-SLN; Fig. 16), the third switch element (SWc; Fig. 16) and the plurality of first switch elements (10; Fig. 9), respectively (Fig. 9 and 16);

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jin in view of Wu’s display device by applying the common-electrode voltage drive circuit, as taught by Tsubata, so to use a display device with the common-electrode voltage drive circuit for providing an active matrix substrate without the deterioration of display quality even when a larger size or a higher resolution is employed and the drive frequency is increased (Paragraph [0021]).

Response to Office Action dated 4 Aug 2021Page 4 of 11	Claims 4 and 14, Tsubata (Fig. 10 and 16) discloses wherein when the trigger signal (Csh; Fig. 16) is a second trigger level (Low level; Fig. 12) to turn on the plurality of second switch elements (SWa; Fig. 16), the third switch element turns off (SWc; Fig. 16), and the source driver (302; Fig. 10) transmits the plurality of data voltages (D1-DN; Fig. 10) to the plurality of pixel electrodes (Ep; Fig. 9) through the plurality of data lines (SL1-SLN; Fig. 10 and 16), the plurality of second switch elements (SWa; Fig. 16) and the plurality of first switch elements (10; Fig. 9).  


Claims 5 and 15, Tsubata (Fig. 10 and 16) discloses wherein the logic control circuit is a NOT gate (33; Fig. 16; wherein figure shows logic control circuit is a NOT gate).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jin in view of Wu’s display device by applying the common-electrode voltage drive circuit, as taught by Tsubata, so to use a display device with the common-electrode voltage drive circuit for providing an active matrix substrate without the deterioration of display quality even when a larger size or a higher resolution is employed and the drive frequency is increased (Paragraph [0021]).

Claims 6 and 16, Jin (Fig. 1-9) discloses wherein the drive circuit (Fig. 1) has a gate driver (600; Fig. 1) and a source driver (500; Fig. 10; wherein figure shows a data driver), the gate driver (600; Fig. 1) is electrically connected (GL; Fig. 1) to the plurality of first switch elements (TR; Fig. 1) of the plurality of pixels (P; Fig. 1), and the source 

Claims 7 and 17, Jin (Fig. 1-9) discloses wherein when the trigger signal (Vsync; Fig. 7) is a first trigger level at the first time point (Initial Setting Period; Fig, 7), the gate driver controls (600; Fig. 1; G1-Gn) the plurality of first switch elements to turn on (TR; Fig. 1; Paragraph [0082]), and an enable signal (SC; Fig. 5) controls the source driver (500; Fig. 1; 570; Fig. 5) to enable the common electrode voltage (Vcom; Fig. 5) to be transmitted (Vcom; Fig. 7) to the plurality of pixel electrodes (PE; Fig. 3 and 4) through the plurality of data lines (DL1-DLm; Fig. 5) at the first time point (Data_Out and Vcom; Fig. 7; wherein figure shows the data lines to be Vcom).  

Claims 8 and 18, Jin (Fig. 1-9) discloses wherein at the second time point (Normal Driving Period; Fig. 7), the enable signal (SC; Fig. 5) controls the source driver (500; Fig. 1; 570; Fig. 5) to enable the plurality of data voltages (560; Fig. 5) to be transmitted (DL1-DLm; Fig. 5) to the plurality of pixel electrodes (PE; Fig. 3 and 4) through the plurality of data lines (DL1-DLm; Fig. 5).  

Claim 9, Wu (Fig. 4-7) discloses wherein the drive circuit (12-14; Fig. 4) comprises a gate driver (13; Fig. 4), and the trigger signal further enables (Paragraph [0044]; wherein discloses “When the switching unit T is conductive or slightly conductive, a voltage difference between the pixel electrode vs and the common electrode trace VCOM is zero”) the gate driver (13; Fig. 4) to control the plurality of first 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jin’s display device by applying power-on flicker prevention, as taught by Wu, so to use a display device with power-on flicker prevention for providing a display panel and a driving method in order to solve a flicker problem when power-on a display panel because of wrong power timing sequence (Paragraph [0004]).

Claims 10 and 19, Wu (Fig. 4-7) discloses wherein before the second time point (t3; Fig. 6), pixel voltages (vs; Fig. 4 and 5) of the plurality of pixels (111; Fig. 4) are equal to zero (Paragraph [0044]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jin’s display device by applying power-on flicker prevention, as taught by Wu, so to use a display device with power-on flicker prevention for providing a display panel and a driving method in order to solve a flicker problem when power-on a display panel because of wrong power timing sequence (Paragraph [0004]).

Response to Arguments
Applicant's arguments with respect to claims 1, 4-11, and 14-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claims 1 and 20 are rejected in view of newly discovered reference(s) to Wu et al (US 2016/0372072 A1) and Tsubata (US 2009/0167739 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        01/05/2022